DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2, 4, 6 – 7, 9, 13 – 14, and 18 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bamidele et al. (U.S. PG Pub 2017/0153698).

Regarding Claim 1, Bamidele et al. teach a virtual reality system comprising: a head-mounted display (Figure 1, Element 10.  Paragraph 28) configured for rendering and displaying a virtual environment (Figure 2, Element 20.  Paragraph 29), the head-mounted display (Figure 1, Element 10.  Paragraph 28) further comprising: 
at least one sensor (Figure 2, Element not shown, but is the camera.  Paragraph 29) for tracking an object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) in a surrounding environment (Element Scene.  Paragraphs 28 - 31), the at least one sensor (Figure 2, Element not shown, but is the camera.  Paragraph 29) having a first field-of-view (Figure 2, Element 20, Sub-Element field shown.  Paragraph 29); 
an auxiliary sensor system (Figure 2, Element not shown, but is the camera.  Paragraph 41) coupled to the head-mounted display (Figure 1, Element 10.  Paragraph 28), the auxiliary sensor system (Figure 2, Element not shown, but is the camera.  Paragraph 41) having a second field-of-view (Figure 2, Element 22, Sub-Element field shown.  Paragraph 42), wherein the first field-of-view (Figure 2, Element 20, Sub-Element field shown.  Paragraph 29) and the second field-of-view (Figure 2, Element 22, Sub-Element field shown.  Paragraph 42) overlap to form a combined field-of-view (Figures 2 and 5.  Paragraph 42.  Bamidele et al. discloses that the window view shows the scene that is immediately behind the user.), and wherein the combined field-of-view (Figures 2 and 5.  Paragraph 42.  Bamidele et al. discloses that the window view shows the scene that is immediately behind the user.) is greater than (Paragraph 42.  Bamidele et al. discloses that the window view shows the scene that is immediately behind the user.) the first field-of-view (Figure 2, Element 20, Sub-Element field shown.  Paragraph 29); 
a processing device (Figure 3, Element 32.  Paragraphs 34 - 35); 
a memory device (Figure 3, Element 34.  Paragraph 35); and 
computer-readable instructions (Paragraph 27) stored in the memory (Figure 3, Element 34.  Paragraph 35), which when executed by the processing device (Figure 3, Element 32.  Paragraphs 34 - 35) cause the processing device (Figure 3, Element 32.  Paragraphs 34 - 35) to: 
track a position of the object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) in the surrounding environment (Element Scene.  Paragraphs 28 - 31) with the at least one sensor (Figure 2, Element not shown, but is the camera.  Paragraph 29); 
render the object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) in the virtual environment (Figure 2, Element 20.  Paragraph 29) based on the position determined by the at least one sensor (Figure 2, Element not shown, but is the camera.  Paragraph 29); 
determine that the object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) has left (Figure 4, Element 58.  Paragraph 45) the first field-of-view (Figure 2, Element 20, Sub-Element field shown.  Paragraph 29) of the at least one sensor (Figure 2, Element not shown, but is the camera.  Paragraph 29) and entered (Paragraph 43) the second field-of-view (Figure 2, Element 22, Sub-Element field shown.  Paragraph 42) associated with the auxiliary sensor system (Figure 2, Element not shown, but is the camera.  Paragraph 41); 
in response to determining that the object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) has left (Figure 4, Element 58.  Paragraph 45) the first field-of-view (Figure 2, Element 20, Sub-Element field shown.  Paragraph 29) and entered (Paragraph 43) the second field-of-view (Figure 2, Element 22, Sub-Element field shown.  Paragraph 42), track the position of the object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) in the surrounding environment (Element Scene.  Paragraphs 28 - 31) with the auxiliary sensor system (Figure 2, Element not shown, but is the camera.  Paragraph 41); and 
render the object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) in the virtual environment (Figure 2, Element 20.  Paragraph 29) based on the position determined by the auxiliary sensor system (Figure 2, Element not shown, but is the camera.  Paragraph 41). 

Regarding Claim 2, Bamidele et al. teach the virtual reality system of claim 1 (See Above), wherein the combined field-of-view (Figures 2 and 5.  Paragraph 42.  Bamidele et al. discloses that the window view shows the scene that is immediately behind the user.) is at least 340° (Paragraph 29) for tracking the position of the object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43).

Regarding Claim 4, Bamidele et al. teach the virtual reality system of claim 1 (See Above), further comprising a user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38), wherein the object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) tracked by (Paragraphs 42 and 36.  Bamidele et al. disclose that the user input may include a microphone, a speaker, or other input/output mechanisms.  Bamidele et al. further disclose the cue being voice recognition, a scream, the utterance of the user's name, or the like.  Bamidele et al. further defines additional or different predefined cues may be utilized in other example embodiments. The predefined cues may be defined in advance, such as by settings associated with the immersive user interface or may be defined based on an analysis, such as by the processor, of the objects to which the user is most attentive during their viewing of the virtual reality scene.  Therefore, the user input device is tracked by the sensor and the auxiliary sensor.) the at least one sensor (Figure 2, Element not shown, but is the camera.  Paragraph 29) and the auxiliary sensor system (Figure 2, Element not shown, but is the camera.  Paragraph 41) is the user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38).

Regarding Claim 6, Bamidele et al. teach a computer program product (Paragraph 28) for improving a virtual reality system, the computer program product (Paragraph 28) comprising at least one non-transitory computer-readable medium having computer-readable instructions (Paragraph 27) embodied therein, the computer-readable instructions (Paragraph 27), when executed by a processing device (Figure 3, Element 32.  Paragraphs 34 - 35), cause the processing device (Figure 3, Element 32.  Paragraphs 34 - 35) to perform the steps of: 
tracking a position of an object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) in a surrounding environment (Element Scene.  Paragraphs 28 - 31) with at least one sensor (Figure 2, Element not shown, but is the camera.  Paragraph 29) of a head-mounted display (Figure 1, Element 10.  Paragraph 28); 
rendering the object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) in a virtual environment (Figure 2, Element 20.  Paragraph 29) based on the position determined by the at least one sensor (Figure 2, Element not shown, but is the camera.  Paragraph 29); 
determining that the object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) has left (Figure 4, Element 58.  Paragraph 45) a first field-of-view (Figure 2, Element 20, Sub-Element field shown.  Paragraph 29) of the at least one sensor (Figure 2, Element not shown, but is the camera.  Paragraph 29) and entered (Paragraph 43) a second field-of-view (Figure 2, Element 22, Sub-Element field shown.  Paragraph 42) associated with an auxiliary sensor system (Figure 2, Element not shown, but is the camera.  Paragraph 41) coupled to the head-mounted display (Figure 1, Element 10.  Paragraph 28); 
in response to determining that the object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) has left (Figure 4, Element 58.  Paragraph 45) the first field-of-view (Figure 2, Element 20, Sub-Element field shown.  Paragraph 29) and entered (Paragraph 43) the second field-of-view (Figure 2, Element 22, Sub-Element field shown.  Paragraph 42), track the position of the object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) in the surrounding environment (Element Scene.  Paragraphs 28 - 31) with the auxiliary sensor system (Figure 2, Element not shown, but is the camera.  Paragraph 41); and 
render the object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) in the virtual environment (Figure 2, Element 20.  Paragraph 29) based on the position determined by the auxiliary sensor system (Figure 2, Element not shown, but is the camera.  Paragraph 41).

Regarding Claim 7, Bamidele et al. teach the computer program product (Paragraph 28) of claim 6 (See Above), wherein the object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) tracked by (Paragraphs 42 and 36.  Bamidele et al. disclose that the user input may include a microphone, a speaker, or other input/output mechanisms.  Bamidele et al. further disclose the cue being voice recognition, a scream, the utterance of the user's name, or the like.  Bamidele et al. further defines additional or different predefined cues may be utilized in other example embodiments. The predefined cues may be defined in advance, such as by settings associated with the immersive user interface or may be defined based on an analysis, such as by the processor, of the objects to which the user is most attentive during their viewing of the virtual reality scene.  Therefore, the user input device is tracked by the sensor and the auxiliary sensor.) the at least one sensor (Figure 2, Element not shown, but is the camera.  Paragraph 29) and the auxiliary sensor system (Figure 2, Element not shown, but is the camera.  Paragraph 41) is a user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38).

Regarding Claim 9, Bamidele et al. teach a virtual reality system comprising: 
a user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38) comprising an orientation sensor (Paragraphs 38 - 40) configured for collecting orientation data associated with the user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38); and 
a head-mounted display (Figure 1, Element 10.  Paragraph 28) in communication with the user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38), the head-mounted display (Figure 1, Element 10.  Paragraph 28) being configured for rendering and displaying a virtual environment (Figure 2, Element 20.  Paragraph 29), the head-mounted display (Figure 1, Element 10.  Paragraph 28) further comprising: 
at least one sensor (Figure 2, Element not shown, but is the camera.  Paragraph 29) for tracking a position of the user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38), the at least one sensor (Figure 2, Element not shown, but is the camera.  Paragraph 29) having a field-of-view (Figure 2, Element 20, Sub-Element field shown.  Paragraph 29); 
a processing device (Figure 3, Element 32.  Paragraphs 34 - 35); 
a memory device (Figure 3, Element 34.  Paragraph 35); and 
computer-readable instructions (Paragraph 27) stored in the memory (Figure 3, Element 34.  Paragraph 35), which when executed by the processing device (Figure 3, Element 32.  Paragraphs 34 - 35) cause the processing device (Figure 3, Element 32.  Paragraphs 34 - 35) to: 
track the position of the user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38) with the sensor (Figure 2, Element not shown, but is the camera.  Paragraph 29); 
render an object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) in the virtual environment (Figure 2, Element 20.  Paragraph 29) based on the position of the user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38) determined by the sensor (Figure 2, Element not shown, but is the camera.  Paragraph 29); 
determine that the user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38) has left (Figure 4, Element 58.  Paragraph 45) the field-of-view (Figure 2, Element 20, Sub-Element field shown.  Paragraph 29) of the sensor (Figure 2, Element not shown, but is the camera.  Paragraph 29); 
in response to determining that the user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38) has left (Figure 4, Element 58.  Paragraph 45) the field-of-view (Figure 2, Element 20, Sub-Element field shown.  Paragraph 29) of the sensor (Figure 2, Element not shown, but is the camera.  Paragraph 29), determine a new position (Paragraph 43) of the user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38) based on the orientation data collected from the orientation sensor (Paragraphs 38 - 40); and 
render the object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) in the virtual environment (Figure 2, Element 20.  Paragraph 29) based on the new position (Paragraph 43).

Regarding Claim 13, Bamidele et al. teach the virtual reality system of claim 9 (See Above), wherein the orientation sensor (Paragraphs 38 - 40) is selected from a group consisting of an inertial measurement unit, an accelerometer (Paragraph 38), a gyroscope (Paragraph 38), and a motion sensor.

Regarding Claim 14, Bamidele et al. teach a computer program product (Paragraph 28) for improving a virtual reality system, the computer program product (Paragraph 28) comprising at least one non-transitory computer-readable medium having computer-readable instructions (Paragraph 27) embodied therein, the computer-readable instructions (Paragraph 27), when executed by a processing device (Figure 3, Element 32.  Paragraphs 34 - 35), cause the processing device (Figure 3, Element 32.  Paragraphs 34 - 35) to perform the steps of: 
tracking a position of a user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38) using a sensor (Figure 2, Element not shown, but is the camera.  Paragraph 29) of a head-mounted display (Figure 1, Element 10.  Paragraph 28), wherein the user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38) comprises an orientation sensor (Paragraphs 38 - 40); 
rendering an object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) in a virtual environment (Figure 2, Element 20.  Paragraph 29) based on the position of the user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38) determined by the sensor (Figure 2, Element not shown, but is the camera.  Paragraph 29); 
determining that the user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38) has left (Figure 4, Element 58.  Paragraph 45) a field-of-view (Figure 2, Element 20, Sub-Element field shown.  Paragraph 29) of the sensor (Figure 2, Element not shown, but is the camera.  Paragraph 29); 
in response to determining that the user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38) has left (Figure 4, Element 58.  Paragraph 45) the field-of-view (Figure 2, Element 20, Sub-Element field shown.  Paragraph 29) of the sensor (Figure 2, Element not shown, but is the camera.  Paragraph 29), determining a new position (Paragraph 43) of the user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38) based on orientation data collected from the orientation sensor (Paragraphs 38 - 40); and 
rendering the object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) in the virtual environment (Figure 2, Element 20.  Paragraph 29) based on the new position (Paragraph 43).

Regarding Claim 18, Bamidele et al. teach the computer program product (Paragraph 28) of claim 14 (See Above), wherein the orientation sensor (Paragraphs 38 - 40) is selected from a group consisting of an inertial measurement unit, an accelerometer (Paragraph 38), a gyroscope (Paragraph 38), and a motion sensor.

Regarding Claim 19, Bamidele et al. teach the virtual reality system of claim 1 (See Above), wherein the object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) is a motion tracking input controller (Paragraph 43.  Bamidele et al. discloses “As another example, a predefined cue may be indicative of the occurrence of certain activities or noises, such as a person running, a car driving, a scream, the utterance of the user's name, or the like. These actions or noises may be detected in the virtual reality scene based upon an analysis by the processor of the virtual reality scene and/or the audible signals associated therewith or in the image of the real world external to the immersive user interface based upon an analysis by the processor of the image(s) captured by the camera or other image capturing device (Paragraph 43.  Emphasis Added).”), wherein the computer-readable instructions (Paragraph 27), when executed by the processing device (Figure 3, Element 32.  Paragraphs 34 - 35) further cause the processing device (Figure 3, Element 32.  Paragraphs 34 - 35) to monitor one or more actions (Paragraph 43) of the user in real-time (Paragraph 41) within the virtual environment (Figure 2, Element 20.  Paragraph 29), wherein the one or more actions are associated with a task (Paragraph 43).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 8, 10 – 12, and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bamidele et al. (U.S. PG Pub 2017/0153698) in view of Miller (U.S. PG Pub 2015/0302665).

Regarding Claim 3, Bamidele et al. teach the virtual reality system of claim 1 (See Above).  Bamidele et al. is silent with regards to wherein the first field-of-view is 200° or less.
Miller teaches wherein the first field-of-view is 200° or less (Paragraph 568).
It would have been obvious to a person of ordinary skill in the art to modify the head mounted display of Bamidele et al. with the cameras of Miller.  The motivation to modify the teachings of Bamidele et al. with the teachings of Miller is to provide an inexpensive set of cameras that is equivalent to a wide field of view camera in image quality, as taught by Miller (Paragraph 259).

Regarding Claim 5, Bamidele et al. teach the virtual reality system of claim 1 (See Above), wherein tracking the positioning of the object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) in the surrounding environment (Element Scene.  Paragraphs 28 - 31) with the auxiliary sensor system (Figure 2, Element not shown, but is the camera.  Paragraph 41).
Bamidele et al. is silent with regards to wherein tracking the positioning of the object further comprises translating from a first coordinate system associated with the auxiliary sensor system to a second coordinate system associated with the head-mounted display.
Miller teaches wherein tracking the positioning of the object further comprises translating from a first coordinate system (Element reference frame of the space.  Paragraph 259) associated with the auxiliary sensor system (Figure 7, Element 704.  Paragraph 259) to a second coordinate system (Element reference frame of the physical space.  Paragraph 259) associated with the head-mounted display (Figure 2, Element 100.  Paragraph 218).
It would have been obvious to a person of ordinary skill in the art to modify the head mounted display of Bamidele et al. with the transformation matrices of Miller.  The motivation to modify the teachings of Bamidele et al. with the teachings of Miller is to mathematically relate the reference frame of a space with a reference frame of the physical space, as taught by Miller (Paragraph 259). 

Regarding Claim 8, Bamidele et al. teach the computer program product (Paragraph 28) of claim 6 (See Above), wherein tracking the positioning of the object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) in the surrounding environment (Element Scene.  Paragraphs 28 - 31) with the auxiliary sensor system (Figure 2, Element not shown, but is the camera.  Paragraph 41).
Bamidele et al. is silent with regards to wherein tracking the positioning of the object further comprises translating from a first coordinate system associated with the auxiliary sensor system to a second coordinate system associated with the head-mounted display.
Miller teaches wherein tracking the positioning of the object further comprises translating from a first coordinate system (Element reference frame of the space.  Paragraph 259) associated with the auxiliary sensor system (Figure 7, Element 704.  Paragraph 259) to a second coordinate system (Element reference frame of the physical space.  Paragraph 259) associated with the head-mounted display (Figure 2, Element 100.  Paragraph 218).
It would have been obvious to a person of ordinary skill in the art to modify the head mounted display of Bamidele et al. with the transformation matrices of Miller.  The motivation to modify the teachings of Bamidele et al. with the teachings of Miller is to mathematically relate the reference frame of a space with a reference frame of the physical space, as taught by Miller (Paragraph 259). 

Regarding Claim 10, Bamidele et al. teach the virtual reality system of claim 9 (See Above).  Bamidele et al. is silent with regards to wherein determining the new position of the user input device based on the orientation data further comprises transforming the orientation data to translational position data.
Miller teaches wherein determining the new position of the user input device based on the orientation data (Element reference frame of the space.  Paragraph 259) further comprises transforming (Paragraph 259) the orientation data (Element reference frame of the space.  Paragraph 259) to translational position data (Element reference frame of the physical space.  Paragraph 259).
It would have been obvious to a person of ordinary skill in the art to modify the head mounted display of Bamidele et al. with the transformation matrices of Miller.  The motivation to modify the teachings of Bamidele et al. with the teachings of Miller is to mathematically relate the reference frame of a space with a reference frame of the physical space, as taught by Miller (Paragraph 259).

Regarding Claim 11, Bamidele et al. in view of Miller teach the virtual reality system of claim 10 (See Above).  Bamidele et al. is silent with regards to wherein transforming the orientation data to translational position data further comprises deriving a rotational offset from the orientation data of the user input device.
Miller teaches wherein transforming (Paragraph 259) the orientation data (Element reference frame of the space.  Paragraph 259) to translational position data (Element reference frame of the physical space.  Paragraph 259) further comprises deriving a rotational offset (Element Rotation Matrix.  Paragraph 259) from the orientation data (Element reference frame of the space.  Paragraph 259) of the user input device.
It would have been obvious to a person of ordinary skill in the art to modify the head mounted display of Bamidele et al. with the transformation matrices of Miller.  The motivation to modify the teachings of Bamidele et al. with the teachings of Miller is to mathematically relate the reference frame of a space with a reference frame of the physical space, as taught by Miller (Paragraph 259).

Regarding Claim 12, Bamidele et al. teach the virtual reality system of claim 9 (See Above), wherein determining the new position (Paragraph 43) of the user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38) further comprises the user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38) with the sensor before the user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38) leaves (Figure 4, Element 58.  Paragraph 45) the field-of-view (Figure 2, Element 20, Sub-Element field shown.  Paragraph 29).
Bamidele et al. is silent with regards to further comprises determining a last known position of the user input device with the sensor before the user input device, and wherein the new position is based at least partially on the last known position.
Miller teaches further comprises determining a last known position (Paragraph 339) of the user input device (Figure 25.  Paragraph 417) with the sensor before the user input device (Figure 25.  Paragraph 417), and wherein the new position (Paragraph 339) is based at least partially on the last known position (Paragraph 339).
It would have been obvious to a person of ordinary skill in the art to modify the head mounted display of Bamidele et al. with the closed loop of Miller.  The motivation to modify the teachings of Bamidele et al. with the teachings of Miller is to provide fast and efficient processing to calculate relative pose, as taught by Miller (Paragraph 623).

Regarding Claim 15, Bamidele et al. teach the computer program product (Paragraph 28) of claim 14 (See Above), wherein determining that the user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38) has left (Figure 4, Element 58.  Paragraph 45) a field-of-view (Figure 2, Element 20, Sub-Element field shown.  Paragraph 29) of the sensor.
Bamidele et al. is silent with regards to determining the new position of the user input device further comprises transforming the orientation data to translational position data.
Miller teaches determining the new position of the user input device further comprises transforming (Paragraph 259) the orientation data (Element reference frame of the space.  Paragraph 259) to translational position data (Element reference frame of the physical space.  Paragraph 259).
It would have been obvious to a person of ordinary skill in the art to modify the head mounted display of Bamidele et al. with the transformation matrices of Miller.  The motivation to modify the teachings of Bamidele et al. with the teachings of Miller is to mathematically relate the reference frame of a space with a reference frame of the physical space, as taught by Miller (Paragraph 259).

Regarding Claim 16, Bamidele et al. teach the computer program product (Paragraph 28) of claim 15 (See Above).  Bamidele et al. is silent with regards to wherein transforming the orientation data to translational position data further comprises deriving a rotational offset from the orientation data of the user input device.
Miller teaches regards to wherein transforming (Paragraph 259) the orientation data (Element reference frame of the space.  Paragraph 259) to translational position data (Element reference frame of the physical space.  Paragraph 259) further comprises deriving a rotational offset (Element Rotation Matrix.  Paragraph 259) from the orientation data (Element reference frame of the space.  Paragraph 259) of the user input device.
It would have been obvious to a person of ordinary skill in the art to modify the head mounted display of Bamidele et al. with the transformation matrices of Miller.  The motivation to modify the teachings of Bamidele et al. with the teachings of Miller is to mathematically relate the reference frame of a space with a reference frame of the physical space, as taught by Miller (Paragraph 259).

Regarding Claim 17, Bamidele et al. teach the computer program product (Paragraph 28) of claim 14 (See Above), wherein determining the new position (Paragraph 43) of the user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38) further comprises the user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38) with the sensor before the user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38) leaves (Figure 4, Element 58.  Paragraph 45) the field-of-view (Figure 2, Element 20, Sub-Element field shown.  Paragraph 29).
Bamidele et al. is silent with regards to further comprises determining a last known position of the user input device with the sensor before the user input device, and wherein the new position is based at least partially on the last known position.
Miller teaches further comprises determining a last known position (Paragraph 339) of the user input device (Figure 25.  Paragraph 417) with the sensor before the user input device (Figure 25.  Paragraph 417), and wherein the new position (Paragraph 339) is based at least partially on the last known position (Paragraph 339).
It would have been obvious to a person of ordinary skill in the art to modify the head mounted display of Bamidele et al. with the closed loop of Miller.  The motivation to modify the teachings of Bamidele et al. with the teachings of Miller is to provide fast and efficient processing to calculate relative pose, as taught by Miller (Paragraph 623).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bamidele et al. (U.S. PG Pub 2017/0153698) in view of Muniz-Simas et al. (U.S. PG Pub 2017/0148214).

Regarding Claim 20, Bamidele et al. teach the virtual reality system of claim 19 (See Above).  Bamidele et al. is silent with regards to wherein monitoring the one or more actions of the user comprises recording and evaluating a performance of the user in a training simulation, wherein the task is an electrical, gas, or water construction, maintenance, or service task associated with the training simulation.
Muniz-Simas et al. teach wherein monitoring the one or more actions of the user comprises recording and evaluating a performance (Figure 6, Element 622.  Paragraph 41) of the user in a training simulation (Figure 1.  Paragraph 17), wherein the task is an electrical (Paragraph 15), gas (Paragraph 16), or water construction, maintenance (Paragraph 51), or service task (Paragraphs 15 – 16) associated with the training simulation (Figure 1.  Paragraph 17).
It would have been obvious to a person of ordinary skill in the art to modify the head mounted display of Bamidele et al. with the training simulation of Muniz-Simas et al.  The motivation to modify the teachings of Bamidele et al. with the teachings of Muniz-Simas et al. is to provide an immersive environment that can evaluate the ability of a worker, as taught by Muniz-Simas et al. (Paragraph 2).


Response to Arguments
Regarding the first argument, in which the applicant asserts that Bamidele et al. fails to disclose “determine that the object has left the first field-of-view of the at least one sensor and entered the second field-of-view associated with the auxiliary sensor system; in response to determining that the object has left the first field-of-view and entered the second field-of-view, track the position of the object in the surrounding environment with the auxiliary sensor system” of at least Claim 1 (Or the like of Claims 9 and 14).  The applicant argues that Bamidele et al. discloses a method for displaying alternative viewpoints or scenes, but fails to disclose the above limitations.  The examiner respectfully disagrees with the applicant’s assertion.
Bamidele et al. discloses “As shown in block 58 of FIG. 4, the apparatus 30 of this example embodiment also optionally includes a means, such as the processor 32, the user interface 36, the communication interface 38 or the like, for removing the image presented within the view window 22 from the immersive user interface 20 in an instance in which the predefined cue is determined to no longer be present. Thus, in an instance in which the processor determines that the predefined cue is no longer present, such as in an instance in which a particular person that serves as the predefined cue is no longer present within the virtual reality scene, the image presented within the view window may be removed. Thus, an image may not always be presented within the view window, but may only be presented while a predefined cue is present. Alternatively, the image may be removed from the view window in an instance in which another predefined cue, such as a predefined cue of a higher priority, is detected (Paragraph 45.  Emphasis Added).”  Bamidele et al. further discloses “In an example embodiment, the apparatus 30 may also optionally include means, such as the processor 32, the sensors 40 or the like, for determining the occurrence of a predefined cue as shown in block 54 of FIG. 4. A variety of predefined cues may be defined including, for example, the identification by the processor of a particular individual, such as may be detected via face and/or voice recognition, in the virtual reality scene or in the image of the real world external to the immersive user interface 20. As another example, a predefined cue may be indicative of the occurrence of certain activities or noises, such as a person running, a car driving, a scream, the utterance of the user's name, or the like. These actions or noises may be detected in the virtual reality scene based upon an analysis by the processor of the virtual reality scene and/or the audible signals associated therewith or in the image of the real world external to the immersive user interface based upon an analysis by the processor of the image(s) captured by the camera or other image capturing device…Thus, in instances in which the apparatus, such as the processor, identifies the particular individual in some portion of the virtual reality scene that is not currently the focus of the user, an image of that portion of the virtual reality scene that includes the particular individual may be presented in the view window 22. (Paragraph 43.  Emphasis Added).”  To put it another way, if the predefined cue is no longer present in a portion of the scene, that portion and the extra window will be removed.  Furthermore, if the predefined cue is present in a new portion of the scene, a new window with the new portion will be displayed to the user.  Therefore, both limitations are taught by Bamidele et al.  The Office is unmoved by the applicant’s arguments and the rejection is maintained.
Regarding the second argument, in which the applicant asserts that Bamidele et al. fails to disclose “wherein the combined field-of-view is at least 340° for tracking the position of the object” of at least Claim 2.  The applicant argues that the “field of view” as seen in Bamidele et al. refers to the field of view of the user.  The examiner respectfully disagrees with the applicant’s assertion.  The examiner firstly notes that the instant claim language is claiming “the combined field-of-view is at least 340° for tracking the position of the object (Emphasis Added).”  Bamidele et al. discloses “The virtual reality scene may be comprised of video images or still images that have been captured, such as by a camera or other image capturing device. Although the images that form the virtual reality scene, such as either still images or video images, may be captured in various manners, a virtual reality scene of an example embodiment is formed of a 360° panoramic image or a 720° panoramic image in order to further enhance the immersion of the user in the virtual reality world (Paragraph 29.  Emphasis Added).”  Bamidele et al. further discloses “The virtual reality scene may be depicted by images captured in various manners or by animated or computer-generated scenes. In an example embodiment, images of the same scene may be captured by a plurality of cameras 80 or other image capturing devices as shown in FIG. 9. The images captured by the plurality of cameras may be combined to form the virtual reality scene (Paragraph 53.  Emphasis Added).”  Therefore, it is clear that the claim limitation has been met.  The Office is unmoved by the applicant’s assertion and the rejection is maintained.
Regarding the third argument, in which the applicant assert that the prior art of record fails to disclose the limitations of newly added Claims 19 and 20.  The examiner respectfully disagrees with the applicant’s assertion.  Bamidele et al. discloses “As another example, a predefined cue may be indicative of the occurrence of certain activities or noises, such as a person running, a car driving, a scream, the utterance of the user's name, or the like. These actions or noises may be detected in the virtual reality scene based upon an analysis by the processor of the virtual reality scene and/or the audible signals associated therewith or in the image of the real world external to the immersive user interface based upon an analysis by the processor of the image(s) captured by the camera or other image capturing device (Paragraph 43.  Emphasis Added).”  Therefore, Bamidele et al. discloses the object (predefined cue) can monitor motion related to monitor one or more actions associated with a task.  The Office is unmoved by the applicant’s arguments and the rejection is maintained.
All other arguments are considered moot in light of the above rejection and/or the response to the first, second, and/or third argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (U.S. PG Pub 2012/0127201) disclose a user interface that can show images in multiple directions.
Raghoebardajal et al. (U.S. PG Pub 2016/0216518) discloses a head mounted display device that deals with rotational and translational movement of the user similar to the instant application.
Yang et al. (U.S. PG Pub 2016/0371559) disclose a marker tracking system that is concerned with rotational and translational movement of the user similar to the instant application.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625